Citation Nr: 0835516	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-36 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for the loss 
of the right kidney   subsequent to a VA medical procedure.


REPRESENTATION

Veteran represented by:	Timothy E. McDaniel, Attorney 
at law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veterans served on active duty from December 1984 to 
March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In October 2007, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
that hearing is associated with the claims file.  At this 
hearing, the veteran submitted additional evidence consisting 
of trial documents, VA treatment records, and statements from 
physicians.  See 38 C.F.R. § 20.1304 (2008).  The Board notes 
that the veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

The Board observes that the RO has characterized the issue on 
appeal as one to reopen a claim of entitlement to benefits 
under § 1151.  However, the Board notes that the veteran 
filed a timely notice of disagreement in August 1999, which 
was subsequently followed by a statement of the case in 
September 1999 and a substantive appeal in March 2000.  The 
appeal was not certified to the Board, but there is no 
indication that the veteran wished to withdraw her appeal at 
any time.  The delay in certification to the Board appears to 
be a result of the need to reconstruct the veteran's claims 
file, as indicated in a November 2004 letter to the veteran 
from the RO.  Consequently, the issue on appeal is the 
original claim for benefits under 38 U.S.C.A. § 1151 and 
consideration of whether new and material evidence has been 
submitted is not necessary.


FINDINGS OF FACT

1.  The veteran has an additional disability of the loss of 
her right kidney. 

2.  The veteran consented to a cytoscopy, retrograde 
pyelogram and possible ureteroscopy on her left side, one 
possible complication of which was damage to the ureter.

3.  The veteran underwent a renal washing on her right side 
as part of the procedure for a retrograde pyelogram, and the 
perforation of the right ureter during the right renal 
washing was a reasonably foreseeable complication of that 
procedure. 

5.  The perforation of the right ureter was the proximate 
cause of the loss of the veteran's right kidney.

6.  Resolving all reasonable doubt in the veteran's favor, 
the veteran did not consent to the performance of a 
cytoscopy, retrograde pyelogram, and possible ureteroscopy on 
her right kidney.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of right kidney is established.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant benefits under 38 
U.S.C.A. § 1151 is a full grant of the benefit sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  With regard to the former element, it must be 
shown that VA's care, treatment, or examination caused the 
veteran's additional disability and VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that VA furnished such care, treatment, or 
examination without the veteran's informed consent.  38 
C.F.R. § 3.361(c), (d) (2007).

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran contends that damage to the ureter of her right 
kidney during surgery at a VA hospital for a disorder of her 
left kidney ultimately resulted in the loss of her right 
kidney.  Therefore, she contends that she is entitled to 
benefits under § 1151 for the additional disability of the 
loss of her right kidney.

By way of background, in April 1998, the veteran presented to 
the VA Medical Center (VAMC) in Detroit, Michigan with pain 
in the left flank.  A CT scan was negative.  Suspecting left 
kidney stones, physicians at the VAMC provided pain 
medication and advised the veteran to return if the pain 
persisted.  The veteran returned to the VAMC a few days later 
with the pain unresolved.  Records note the presence of left 
flank pain and the presence of gross hematuria (blood in the 
urine visible to the naked eye) at that time.  The record 
also reflects that the veteran was allergic to contrast dyes, 
thus prohibiting injection of a contrast dye into her blood 
stream to allow a noninvasive diagnostic X-ray to be 
performed.  Accordingly, the veteran was scheduled for an 
outpatient surgical procedure to ascertain the cause of her 
pain, to include ruling out the presence of left kidney 
stones.

The medical evidence shows that the procedure was described 
as a cystoscopy, retrograde pyelogram, possible ureteroscopy, 
left.  A possible complication of this procedure was damage 
to the ureter.  The record reflects that the veteran 
consented to the procedure as described to her by the 
physician and on the consent form.  (The actual consent form 
the veteran signed is not available, but no one involved 
disputes this description of its contents.)  According to the 
operation report, upon a finding that there was no evidence 
of obstruction or any other abnormalities of the left kidney, 
the surgeons noted that there was what appeared to be reddish 
urine emanating from the right ureteral orifice.  Unsure 
whether it was true hematuria or the result of the veteran 
being given Pyridium, which could also have been the cause of 
the red color of the urine, the surgeons decided to perform 
the retrograde pyelogram on the right side as well.  Again, 
no abnormality was noted.  The report then indicates that 
right and left renal pelvis washings and a bladder washing 
were performed, and the results sent for cytological 
analysis.  The report concludes with a comment that there 
were no complications, and the veteran tolerated the 
procedure well.

VA treatment records reveal that, upon waking, the veteran 
reported excruciating pain in the right flank, which required 
that high doses of narcotics be administered.  As a 
consequence, she was admitted into the hospital for 
observation.  The next morning, although still in pain, the 
veteran was administered morphine, provided a prescription 
for additional pain medicine, and discharged.  The day after 
that, approximately 48 hours after the operation, the veteran 
returned to the emergency room where she was readmitted with 
right flank pain and high fevers.  A CT scan was performed, 
which revealed urine leaking from the right kidney.  A second 
surgical procedure was then performed, 58 hours after the 
first procedure, during which a perforation of the right 
ureter was found.  A stent was put in place.  Upon discharge 
a week later, the veteran was given instructions to return 
for removal of the stent in three weeks.

However, apparently distrustful of VA physicians, the veteran 
chose to pursue treatment by a private physician.  This 
physician replaced the stent, but in spite of the stent, the 
leakage of urine continued.  As a result, over time the 
veteran underwent a number of procedures.  Finally, in July 
1998, upon examining the right kidney, the surgeons at that 
time found the kidney was calcified due to scarring, as well 
as the leaking of the urine.  Therefore, upon consent of the 
veteran's family, the right kidney was removed in total.  

Initially, the Board acknowledges that a September 2006 
decision of the District Court of the Eastern District of 
Michigan, found that the VA Medical Center was liable for the 
pain and suffering suffered by the veteran during the day 
between her initial discharge after surgery and her 
subsequent return to the hospital.  Although such decision is 
relevant to the claim, VA is not bound by such a finding in 
rendering a decision with regard to the veteran's entitlement 
to benefits under VA statutes and regulations.  Cf. Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).  Furthermore, 
although the veteran's expert at trial, Dr. JC, suggested 
that earlier treatment of the right kidney might have reduced 
the scarring, he could not state that it would have prevented 
the need for the right nephrectomy. 

With regard to the evidence necessary to support a claim 
under § 1151, the Board first determines that the requirement 
that the veteran present an additional disability has been 
met.  Multiple documents in the claims file reflect that the 
veteran suffered a perforation of the right ureter during the 
first surgery, which led to leakage of urine requiring 
further surgical procedures, which in turn resulted in 
scarring and calcification of the right kidney that 
necessitated removal of the right kidney.  Therefore, the 
Board finds that the veteran has an additional disability of 
the loss of the right kidney.

The Board also observes that subsequent to the right 
nephrectomy, it was determined that the cause of the 
veteran's left flank pain was hematuria loin syndrome, which 
is apparently untreatable and is usually mitigated or 
resolved by redirecting some of the work of the affected 
kidney to the other kidney or complete removal of the 
affected kidney.  However, given the fact that the veteran 
has already had her right kidney removed, such procedures are 
not available to her.  The veteran has argued that these 
circumstances essentially create another additional 
disability.  Nevertheless, although cognizant of the pain and 
suffering the veteran must endure as a result of her limited 
options in treating her left kidney disorder, the Board 
observes that the veteran has not suggested, nor does a 
record reflect that her left kidney disorder is in any way a 
result of the treatment she received at the VAMC.  Further, 
the limitation of treatment options available to the veteran 
as a result of the loss of her right kidney, although 
unfortunate, does not constitute an additional disability for 
which compensation under 38 U.S.C.A. § 1151 may be afforded.  
Thus, for the purposes of this decision, the loss of right 
kidney is the only disability at issue.

As for causation, it is not in dispute that the removal of 
the right kidney was the end result of the action of 
perforating the right ureter.  Thus, the case turns on 
whether the perforation of the right ureter was a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, to 
include the performance of a procedure on the veteran without 
her informed consent; or, whether the perforation of the 
right ureter was not a reasonably foreseeable event during 
the performance of the procedure.

The Board notes that the veteran consented to a cystoscopy, 
retrograde pyelogram, possible ureteroscopy on her left side 
with one possible complication being a damaged ureter.  
According to the District Court decision, the physicians 
providing evidence on behalf of both parties (the veteran and 
the VAMC) concurred that a perforated ureter would usually 
heal uneventfully and that they had never seen a case where a 
kidney was lost due to a perforated ureter.  However, 
benefits under § 1151 are dependent on whether the proximate 
cause of the additional disability was foreseeable.  Thus, in 
this case, the perforated right ureter was the initial injury 
that resulted from the veteran's surgery and the proximate 
cause of the loss of the kidney, and the only question is 
whether the perforation was a foreseeable complication of the 
procedure or the result of negligence or carelessness on VA's 
part.  As indicated above, the perforated ureter was a 
foreseeable complication of the surgical procedures.

The Board observes that evidence has been provided by a 
number of physicians to include Dr. JSW, Dr. DW, and Dr. M. 
of the VAMC; Dr. JC, Dr. RD, and Dr. EY, who provided 
evidence on behalf of the veteran; and Dr. JH, an expert 
appointed by the District Court.  The Board first notes that, 
although it is uncertain when the perforation of the ureter 
occurred, of those who offered an opinion on this question, 
there is agreement that it most likely occurred during the 
renal washing on the right side. 

Thus, the next question raised is whether the VA was careless 
or negligent either by performing the renal washing in the 
first place or in the method used to perform the renal 
washing.  Dr. JSW, Dr. DW, and Dr. JH concur that a renal 
washing is part and parcel of a retrograde pyelogram.  Dr. JC 
has opined that the veteran did not consent to a renal 
washing and that a renal washing need only have been done if 
the veteran's urine had shown signs of cancer cells, which it 
had not.  However, the District Court decision also reflects 
that all physicians at trial concurred that gross hematuria 
is considered to be cancer until proven otherwise.  Based on 
these facts, the Board finds that a preponderance of the 
evidence demonstrates that a renal washing was a de facto 
part of the retrograde pyelogram.

Dr. JC provided evidence that the steps involved in a renal 
washing were performed in the wrong order in the veteran's 
case.  However, he could not say that the performance of the 
steps in a different order would not have resulted in a 
perforation to the right ureter.  Therefore, the Board 
concludes that VA was not careless or negligent in the 
overall performance of the renal washing.  Further, as 
indicated, damage to the ureter was a foreseeable 
complication of the retrograde pyelogram, and thus, was a 
foreseeable complication of the renal washing.  Consequently, 
the right kidney was damaged and removed as a result of a 
foreseeable complication of the procedure performed. 

Nevertheless, the Board observes that the veteran's primary 
contention is that she did not consent to any procedure being 
done on the right side of her body.  To the extent the 
content of the consent form is discussed by the various 
physicians in their statements, the majority of physicians 
found the consent form the veteran signed to be adequate.  
The only physician to argue that consent was inadequate was 
Dr. RD, who states that the veteran should have been informed 
that kidney loss was a possible complication.  The Board, 
however, finds the contention that the veteran should have 
been told that she could lose a kidney to be unreasonable 
given that, as indicated, the physicians at trial concurred 
that the loss of the veteran's right kidney was an 
extraordinary outcome of the veteran's surgery.  

Nevertheless, to reiterate, the veteran consented to a 
cystoscopy, retrograde pyelogram, possible ureteroscopy (L).  
The physicians at trial agreed that the (L), indicating the 
left side, applied only to the possible ureteroscopy (which 
was not performed) and that the other procedures were to be 
bilateral.  The Board also notes that the District Court 
decision reflects that no testimony presented at trial 
concerning the pre-operative discussion with the veteran 
indicated that she was ever told that the procedure was to be 
done only on her left kidney.  At the same time, the Board 
observes that this statement does not demonstrate that the 
veteran was explicitly informed that the procedures would or 
could be performed on the right side.  Dr. W testified at 
trial that to only assess one side would have been a gross 
substandard of care and that it was always intended that the 
procedure would be bilateral.  However, the first April 1998 
operation report and statements by the VA surgeons reveal 
that the impetus for performing the procedure on the right 
side was seeing what they thought could be red urine coming 
from the right orifice.  Further, Dr. W. indicated to the 
District Court that the ureteroscopy was not performed 
because it was usually harder on the patient, was only 
indicated when the retrograde pyelogram showed an 
abnormality, and was not considered an option because the 
veteran had only consented to the procedure on the left.  The 
Board wonders why, if the procedure would not be an option if 
only consented to for the left side, consent was not obtained 
for the right side.  Overall, to the Board, these facts call 
into question whether performing the procedure on the right 
side was actually part of the surgical plan prior to the 
operation and whether there was any implication made to the 
veteran that the operation was to be bilateral.

Moreover, the facts of this case in their simplest form show 
that the veteran was experiencing left flank pain, that her 
left kidney was scanned, and that she was scheduled for 
outpatient surgery to rule out left kidney stones.  Given the 
fact that the consent form did not clearly reflect that the 
cytoscopy and retrograde pyelogram were to be bilateral and 
that the veteran was never apparently told that they would 
be, the Board finds that there is a reasonable doubt that the 
veteran would have understood that the surgery would or could 
involve her right kidney.  Consequently, the Board resolves 
all reasonable doubt in the veteran's favor and concludes 
that the VAMC did not have informed consent from the veteran 
with regard to the performance of any surgical procedure on 
the right side of her body.  Thus, although the veteran's 
additional disability of loss of the right kidney was the 
result of a foreseeable complication (a perforated ureter) of 
the procedure performed, the Board finds that VA's care and 
treatment caused the veteran's additional disability and such 
care and treatment was provided to the veteran without her 
informed consent.  Accordingly, all elements of a claim for 
benefits under § 1151 have been met, and the veteran's claim 
for such benefits is granted.    


ORDER

Benefits under 38 U.S.C.A. § 1151 for the loss of the right 
kidney subsequent to a VA medical procedure are granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


